DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

               ZSUZSANNA VARGA and ZOLTAN FUTAKI,
                           Appellants,

                                     v.

                      DONGAL INVESTMENTS, LLC
                              Appellee.

                              No. 4D21-2408

                           [September 7, 2022]

   Appeal from the County Court for the Seventeenth Judicial Circuit,
Broward County; Louis H. Schiff, Judge; L.T. Case No. CONO21003626.

  Mark L. Pomeranz of Pomeranz & Associates, P.A., Hallandale, for
appellants.

   No appearance for appellee.

KUNTZ, J.

   Defendants Zsuzsanna Varga and Zoltan Futaki appeal an order
denying a motion to vacate a default final judgment for eviction and a
subsequent order denying a motion to restore possession. We reverse.

   In their motion to vacate, the defendants attempted to establish
mistake and excusable neglect. Through counsel, they explained that a
clerk “mistakenly calendared the deadline to answer on his own personal
calendar rather than the law office calendar so that an answer could not
be properly filed.” The deadline was not viewable to counsel and, as a
result, the defendants’ response to the complaint was not filed. The clerk
signed a verification stating that “[t]he portions of this motion not
constituting legal argument are attested to under oath and penalty of
perjury.” At the same time the defendants served the motion to vacate,
they also served an answer and affirmative defenses.

   Beyond those limited facts, the record does not show much else. It does
not appear the plaintiff filed a written response to the motion to vacate nor
any conflicting evidence. Without more, we are left with an unrefuted
motion signed under penalty of perjury and the court’s order denying the
motion because “the defendants did not produce a witness for testimony
or opportunity for cross examination.”

   Unfortunately, we do not have a transcript of the fifteen-minute Zoom
hearing, and the lack of a transcript often dooms an appellant’s argument.
But “since this was a non-evidentiary hearing and the trial court’s final
judgment order is devoid of any consideration of the factors to be
considered when addressing a motion to vacate a default, we conclude that
the lack of transcript does not preclude our review.” Quest Diagnostics,
Inc. v. Haynie, 320 So. 3d 171, 174 n.1 (Fla. 4th DCA 2021) (citing Alsina
v. Gonzalez, 83 So. 3d 962, 965 (Fla. 4th DCA 2012)).

   As in Haynie, the record does not show the court considered the factors
a court must consider when presented with a motion to vacate a default.1
So we reverse the order denying the motion to vacate. On remand, the
court must consider the defendant’s motion and the factors required to
vacate a default.

    Reversed and remanded.

KLINGENSMITH, C.J., and MAY, J., concur.

                              *         *          *

     Not final until disposition of timely filed motion for rehearing.




1 “In order to set aside a default, a defendant must show that the default resulted
from excusable neglect; that the defendant had a meritorious defense; and that
the defendant used due diligence in seeking relief from the default.” Haynie, 320
So. 3d at 174 (citing Moore v. Powell, 480 So. 2d 137, 139 (Fla. 4th DCA 1985)).

                                        2